Title: To Alexander Hamilton from Caleb Gibbs, 31 January 1794
From: Gibbs, Caleb
To: Hamilton, Alexander


Boston, January 31, 1794. “I have done myself the honor to address you several times since my return to this Metropolis from the Country.… I will not intrude upon you too long but will only say, that we are told that the United States are going to build a number of vessells of war, and fortify their Ports and harbours. If so and any thing you think me Competent too in either case, will thank you to think of me. I keep a store in the Central part of the Town Contiguous to the Long wharf and if any vessell of war is built in this place or its vicinity I should be glad to offer my services in storing &c.… I do profess to be a Judge of what is called good timber.…”
